DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	This office action is in response to applicants’ amendments to the claims and remarks filed June 21, 2021.  Applicants’ amendment to the claims has overcome the rejections over Chung et al. however following further search and consideration new grounds of rejection have been deemed appropriate and are set forth below.  This action is NON-FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (WO 2017/148892 A1).
Regarding applicants’ claims 1 and 2, Chen et al. disclose an austenitic low density steel exemplified by a steel strip exhibiting a yield strength of 630MPa and comprising, in weight percent: 0.80% carbon, 9.5% aluminum, 15.0% manganese, 0.05% nickel, 0.008% chromium, 0.08% silicon, 0.01% titanium, as well as, 0.006% phosphorous, 0.002% sulfur, 0.005% nitrogen, 0.2% copper, and a balance of iron.  Given that no niobium content is listed paragraph 0076 - Table 1 - Alloy 17 and paragraph 0077 - Table 2 - Alloy 17).
Regarding applicants’ claim 4, Chen et al. disclose the steel strip formed from alloy 17 to have a tensile strength of 923MPa which is about 1000 MPa or greater.  Absent a standard by which to judge what constitutes ‘about’ 1000 MPa or greater the term ‘about’ is a broad term.  In the present case Chen et al. disclose a steel strip having a yield strength within the claimed range and a tensile strength of a substantially identical magnitude to the general range claimed by applicants (paragraph 0077 - Table 2 - Alloy 17).
Regarding applicants’ claim 5, Chen et al. disclose the steel strip formed from alloy 17 as having an elongation of 35% (paragraph 0077 - Table 2 - Alloy 17).
Regarding applicants’ claim 6, Chen et al. disclose the steel strip formed from alloy 17 as having a density of 6.81 g/cm3 (paragraph 0077 - Table 2 - Alloy 17).
Regarding applicants’ claim 8, Chen et al. disclose the steel strip formed from alloy 17 as not having a measurable κ-carbide content (paragraph 0077 - Table 2 - Alloy 17).
Regarding applicants’ claims 12 and 13, the use of the transitional phrase ‘consisting essentially of’ limits the claim to those elements recited in the claim and any elements which do not affect the basic and novel characteristics of the claimed invention.  The strip formed form alloy 17 as disclosed by Chen et al. includes copper at 0.2%, an element not recited in the claims, however the 0.2% copper of alloy 17 is not found to be excluded by the use of ‘consisting essentially of’ given that the properties and structure of the strip are suitable as an automobile component and are consistent with those disclosed by applicants including the yield strength, tensile strength, elongation, density, and κ-carbide content. 
Regarding applicants’ claim 14, the steel strip made from alloy 14 suitable for use as an automobile component such as a portion of the body or frame, and therefore meets the requirements imposed by “A vehicle part”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2017/148892 A1).
Regarding applicants’ claims 1 and 2, Chen et al. disclose an austenitic low density steel exemplified by a steel sheet or strip comprising, in weight percent: 0.65-1.2% carbon, 5.5-11% aluminum, 5.0-20.0% manganese, 0-0.5% silicon, 0.01% titanium, 0.02% or less phosphorous, 0.02% or less  sulfur, 0.001-0.05 nitrogen, a balance of iron, and optionally elements including 0-10.0% nickel, 0.01 to 0.2% titanium, 0-0.5% vanadium, and 0-0.2% niobium (paragraph 0036).  While Chen et al. do not appear to disclose the exact range of proportions claimed, the proportions disclosed overlap those claimed by applicants.  One of ordinary skill in the art at the time of the invention would have found it obvious to select from the proportions disclosed by Chen et al. including those proportions which fall within applicants claimed requirements.
With regards to the yield strength Chen et al. disclose a yield ratio of at least 0.60 (paragraph 0005) and a tensile strength preferably greater than 800MPa (paragraph 0065) et al. are overlapping and include values greater than 600MPa, Chen et al. disclose alloy strips 16 and 17 at Table 2 (paragraph 0077) having yield strength values greater than 600MPa. One of ordinary skill in the art at the time of the invention would have found it obvious to form strips having properties within the disclosure of Chen et al. including those having a yield strength greater than 600MPa.
Regarding applicants’ claims 4-6, Chen et al. disclose a tensile strength greater than 800MPa, an elongation of 30% or longer, and a density of 7.0g/cm3 or less (paragraph 0065).
Regarding applicants’ claims 7 and 8, Chen et al. disclose a ferrite fraction of 0 to 30% and a κ- carbide content of 5% or less (paragraph 0064). 
Regarding applicants’ claim 9, Chen et al. do not disclose the formation of Fe-Al intermetallics.
Regarding applicants’ claim 10, Chen et al. disclose maintaining an austenite grain size below 30µm (paragraph 0047).
Regarding applicants’ claim 11, Chen et al. do not disclose any formation of β-Mn.
Regarding applicants’ claims 12 and 13, the use of the transitional phrase ‘consisting essentially of’ limits the claim to those elements recited and any elements which do not affect the basic and novel characteristics of the claimed invention.  The strip formed from alloy 17 as disclosed by Chen et al. includes copper at 0.2%, an element not recited in the claims, however the 0.2% copper of alloy 17 is not found to be excluded by the use of ‘consisting essentially of’ given that the properties and structure of the strip are suitable for the formation of automobile components, and are consistent with those disclosed by applicants including the yield strength, tensile strength, elongation, density, and κ-carbide content. 
Regarding applicants’ claim 14, a steel strip or sheet is suitable for use as an automobile component such as a portion of the body or frame, and therefore meets the requirements imposed by “A vehicle part”.
Regarding applicants’ claim 15, Chen et al. is close a steel strip or sheet for use as automotive parts.  One of ordinary skill in the art at the time of the invention would have found it obvious at the time of the invention to use automobile parts in automobiles.

Response to Amendment
	Applicants’ amendments to the claims have overcome the rejections over Chung et al. as set forth in the non-final rejection dated April 29, 2021.  However, following an updated search new grounds of rejections have been deemed appropriate and have been set forth above.  In light of newly cited prior art the indication of allowable subject matter as advanced in the non-final rejection dated April 29, 2021 is withdrawn and this action is made non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784